 Case 2:19-cv-12525-LVP-SDD ECF No. 1 filed 08/28/19                 PageID.1      Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

MINA SEDAROUS,
          Plaintiff,

vs.                                                         Case No. 2:19-cv-12525
                                                            Hon.
HENRY FORD HEALTH SYSTEM, d/b/a
HENRY FORD HOSPITAL,
                Defendant.
_____________________________________________________________________________/
Alyson Oliver (P55020)
Cameron Bell (P81934)
OLIVER LAW GROUP P.C.
Attorneys for Plaintiff
1647 W. Big Beaver Road
Troy, MI 48084
T: (248) 327-6556
E: notifications@oliverlawgroup.com
_____________________________________________________________________________/

                            COMPLAINT AND JURY DEMAND

       NOW COMES PLAINTIFF, MINA SEDAROUS, by and through his counsel and in

support of his Complaint states as follows:

       1. At all times relevant hereto, Plaintiff Mina Sedarous was a resident of Oakland County,

           Michigan.

       2. Defendant Henry Ford Health System d/b/a Henry Ford Hospital (“Hospital”) was at

           all time pertinent hereto a duly licensed and accredited medical care institution doing

           business in Wayne County, Michigan.

       3. The events giving rise to this cause of action took place in Wayne and Oakland

           Counties, Michigan.

       4. The amount in controversy exceeds $75,000.00.




                                                1
Case 2:19-cv-12525-LVP-SDD ECF No. 1 filed 08/28/19                 PageID.2     Page 2 of 7



    5. This is a civil action seeking judgment, relief and damages brought pursuant to the

       Americans with Disabilities Act (“ADA”), 42 USC 12101 et seq., as amended, for

       discrimination based upon a disability and the failure to accommodate same. This

       Court has jurisdiction of this action pursuant to 28 USC 1331 and 1343(4).

    6. Venue is proper in this Court.

    7. Plaintiff was employed by Defendant from September 15, 2008 until March 5, 2019;

       first as a credentialed pharmacist and later as promoted to Pharmacy Supervisor.

    8. Plaintiff suffered a closed fracture of the right radius on January 24, 2019; unrelated to

       his duties as an employee of Defendant.

    9. This injury caused Plaintiff to be unable to perform manual tasks and work; to wit, he

       could not drive, and this restriction impaired his ability to work.

    10. As such, Plaintiff qualified as a protected individual under the ADA.

    11. Plaintiff disclosed his disability to Defendant on or about January 28, 2019 with a

       request for reasonable accommodation in the form of a request to work from home.

    12. Plaintiff did not receive the reasonable accommodation requested on January 28, 2019

       and on February 13, 2019 made a second request to work from home involving

       disability-related driving restrictions.

    13. Plaintiff did not receive the reasonable accommodation requested on February 13, 2019

       and on March 4th, 2019 made a third request for reasonable accommodation in the form

       of a medical leave of absence.

    14. These requests were supported by medical documents from Plaintiff’s treating

       physician, supporting the limitation on Plaintiffs’ ability to drive while in recovery.




                                              2
Case 2:19-cv-12525-LVP-SDD ECF No. 1 filed 08/28/19                PageID.3      Page 3 of 7



    15. On March 4, 2019 after making the third request for reasonable accommodation was

       verbally discharged, and the discharge was effective March 5, 2019.

    16. As a result of the medical history outlined above, Plaintiff is a person to whom the

       American with Disabilities Act applies.

    17. Defendant and/or Defendant’s employees and agents were aware of Plaintiff’s medical

       history, diagnosis and needs at the time of the events set forth in this Complaint.

    18. Plaintiff has been qualified and able to perform the essential functions of the

       employment positions he has held with Defendant and continues to be able to perform

       same to date.

    19. Plaintiff was and is currently treated less favorably than non-disabled co-workers at

       Defendant’s place of business.

    20. Defendant meets all the requirements for employer status under the ADA.

    21. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

       Opportunity Commission for the discrimination that took place during the course of his

       employment and that led to the termination thereof.

    22. A right to sue letter was subsequently issued, terminating its processing of the charge.

    23. This claim has been timely filed.

                COUNT I – VIOLATION OF TITLE I OF THE ADA

    24. Plaintiff repeats, realleges and incorporates herein by reference the allegations

       contained in the foregoing paragraphs.

    25. Plaintiff brought his need for reasonable accommodations to the attention of his

       supervisor, who did nothing to effectuate accommodations.




                                             3
Case 2:19-cv-12525-LVP-SDD ECF No. 1 filed 08/28/19               PageID.4     Page 4 of 7



    26. Plaintiff submitted a physicians note requesting reasonable accommodation request to

       the Defendant on Plaintiff’s behalf. That request was denied by Defendant.

    27. The accommodations requested by Plaintiff and his physician was the ability to work a

       short time period from home.

    28. For years, Plaintiff routinely worked significant hours from home in addition to time

       worked at Defendant’s physical facilities.

    29. This practice was sanctioned for many years; and had only recently been restricted to

       him by a newly assigned supervisor; who had objected to the long standing practice.

    30. In any event, Plaintiff could have and for many years did effectively work from home

       for short periods of times, reflecting that this physician request for temporary

       accommodations could have and should have been provided easily by Defendants in

       this circumstance.

    31. Almost immediately after the requests were made, Defendant began a decided agenda

       of retaliation against Plaintiff for his disability and his requests for reasonable

       accommodations of same.

    32. Specifically, when Defendant chose to use personal time, so he could comply with his

       doctors’ requests that he not drive to the Defendant’s location, while simultaneously

       working from home despite his use of personal days, Defendant terminated Plaintiff

       claiming that he had violated terms of his employment.

    33. At all relevant times, Plaintiff was qualified individual with a disability within the

       meaning of the ADA.

    34. As a result of Defendant’s refusal to accommodate Plaintiff’s condition, Plaintiff was

       wrongfully terminated from his lengthy employment with Defendant.



                                            4
Case 2:19-cv-12525-LVP-SDD ECF No. 1 filed 08/28/19                  PageID.5      Page 5 of 7



    35. As set forth above, Defendant and/or one or more of Defendant’s employees and agents

       discriminated against Plaintiff in violation of the ADA, intentionally, and with malic

       and reckless indifference to Plaintiff’s rights.

    36. As a direct and proximate result of the Defendant’s discrimination with malice and

       reckless indifference to Plaintiff’s rights, Plaintiff has lost wages, past, present and

       future, has lost employment opportunities, has suffered physically and emotionally, has

       had his reputation jeopardized, and has endured humiliation. Defendant’s aforesaid

       violations of the ADA have caused and continue to cause Plaintiff to suffer substantial

       damage for pecuniary losses, mental anguish, loss of enjoyment of life, and other

       nonpecuniary losses.

               COUNT II – VIOLATION OF MICHIGAN’S PERSONS
                        WITH DISABILITIES CIVIL RIGHTS ACT


    37. Plaintiff repeats, realleges and incorporates herein by reference the allegations

       contained in the foregoing paragraphs.

    38. At all relevant times, Plaintiff performed his job duties in a manner that was satisfactory

       or better.

    39. At all relevant times, Plaintiff was an employee, and Defendant was her employer,

       covered by and within the meaning of the Personas with Disabilities Civil Rights Act

       (“PDCRA”), MCL 37.1201 et seq.

    40. Plaintiff’s wrist injury and related conditions constitute a disability within the meaning

       of the PDCRA.

    41. At all times relative hereto, Plaintiff’s disability status was unrelated to her ability to

       perform the duties of a pharmacist with Defendants and is unrelated to her



                                              5
Case 2:19-cv-12525-LVP-SDD ECF No. 1 filed 08/28/19                  PageID.6       Page 6 of 7



       qualifications for employment in such capacity with reasonable accommodations in

       place.

    42. Plaintiff was discriminated against, within the emanating of the PDCRA, when

       Defendant refused reasonable accommodations and then terminated Plaintiff’s

       employment as described herein.

    43. Plaintiff’s disability status was a determining factor in Defendant’s decision to

       discipline Plaintiff.

    44. The actions of Defendant and tis agents, representatives and employees were

       intentional and in disregard for the rights and sensibilities of Plaintiff

    45. As a direct and proximate result of Defendant’s unlawful discrimination, Plaintiff has

       sustained injuries and damages, including the loss of earnings and earning capacity;

       mental and emotional distress; humiliation and embarrassment; loss of career

       opportunities; and loss of the ordinary pleasures of everyday life, including the right to

       seek and pursue a gainful occupation of choice.

    COUNT III – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

    46. Plaintiff repeats, realleges and incorporates herein by reference the allegations

       contained in the foregoing paragraphs.

    47. Defendant’s conduct as outlined above was intentional.

    48. Defendant’s conduct as outlined above was extreme, outrageous, and of such character

       as not to be tolerated by civilized society.

    49. Defendant’s conduct as outlined above was for an ulterior motive or purposes.

    50. Defendant’s conduct resulted in severe and serious emotional distress.




                                              6
 Case 2:19-cv-12525-LVP-SDD ECF No. 1 filed 08/28/19                   PageID.7    Page 7 of 7



      51. As a direct and proximate result of Defendant’s conduct, Plaintiff has been damaged in

          the manner outlined herein.

                                  REQUEST FOR RELIEF

      52. Plaintiff repeats, realleges and incorporates herein by reference the allegations

          contained in the foregoing paragraphs.

      53. Plaintiff, having sustained damages in excess of $75,000 as a result of Defendant’s

          actions, hereby requests that this Court award Plaintiff in an amount deemed

          appropriate by this Court: compensatory damages, punitive damages, exemplary

          damages, back and front pay, all costs and attorney fees, and all other relief determined

          appropriate by this Court.

                                        JURY DEMAND

          Plaintiff hereby demands a jury trial.

                                                       Respectfully Submitted,

                                                       OLIVER LAW GROUP P.C.



Date: August 28, 2019                                  /s/ Alyson Oliver
                                                       Alyson Oliver (P55020)
                                                       Cameron Bell (P81934)
                                                       Attorneys for Plaintiff
                                                       1647 W. Big Beaver Rd.
                                                       Troy, MI 48084
                                                       T: (248) 327-6556
                                                       E: notifications@oliverlawgroup.com




                                                   7
